         Case: 3:21-cv-00086-bbc Document #: 9 Filed: 04/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ANTHONY J. SCOTT GULLO JR.,

        Plaintiff,
                                                      Case No. 21-cv-86-bbc
   v.

SAUK COUNTY JAIL MEDICAL,
NURSE CHRIS and DR. HORTON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             4/21/2021
        Peter Oppeneer, Clerk of Court                        Date
